UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT CRENSHAW, a/k/a Pops,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cr-00098-IMK-JSK-1)


Submitted:   April 29, 2016                   Decided:   May 16, 2016


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
Virginia, for Appellant.     Zelda Elizabeth Wesley, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert          Crenshaw      appeals      his     conviction        and    the       sentence

imposed after he pled guilty to distributing heroin within 1000

feet     of        a     protected        location,       in    violation         of    21     U.S.C.

§§ 841(a)(1), (b)(1)(C), 860 (2012).                            Counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that     he        has       found   no     meritorious         grounds      for       appeal    but

questioning            whether       Crenshaw’s          plea     was      voluntary,         whether

Crenshaw’s sentence is reasonable, and whether Crenshaw’s first

attorney was effective.                     Crenshaw was advised of his right to

file a pro se supplemental brief, but has not done so.

       Having reviewed the transcript of Crenshaw’s plea colloquy,

we conclude that the district court substantially complied with

the requirements of Fed. R. Crim. P. 11, and that any errors in

the colloquy did not affect his substantial rights.                                    See United

States        v.       Massenburg,        564 F.3d 337,      343    (4th       Cir.     2009)

(providing             standard).           Although       counsel         questions          whether

Crenshaw           misapprehended           the    terms        of   his     plea       agreement,

Crenshaw’s testimony at the plea hearing indicates that he fully

understood the extent of his bargain with the Government.                                        See

Walton v. Angelone, 321 F.3d 442, 462 (4th Cir. 2003) (“Absent

clear and convincing evidence to the contrary, [a defendant] is

bound     by           the     representations            he    made       during        the    plea

colloquy.”).              Moreover, Crenshaw has not shown that any such

                                                   2
error would have affected his substantial rights, as there is no

indication that he would not have pled guilty absent the alleged

misunderstanding.     See Massenburg, 564 F.3d at 343.

     We     review    Crenshaw’s           sentence          for      procedural        and

substantive     reasonableness,        applying          an     abuse-of-discretion

standard.      Gall   v.   United     States,          552 U.S. 38,   51     (2007).

Having found no significant procedural error, we examine the

substantive reasonableness of a sentence under the totality of

the circumstances.         Id.     We presume on appeal that a within-

Guidelines     sentence     is     substantively             reasonable.            United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).           The defendant can rebut that presumption

only “by showing that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                      Id.     Having reviewed

the record, we conclude that Crenshaw has failed to rebut the

presumption that his within-Guidelines sentence is reasonable.

     Finally, to the extent counsel questions the effectiveness

of Crenshaw’s first attorney, we conclude that Crenshaw has not

made the requisite showing to assert an ineffective assistance

claim on direct appeal and that this claim should be raised, if

at all, in a motion under 28 U.S.C. § 2255 (2012).                                 United

States    v.   Benton,      523 F.3d 424,     435       (4th     Cir.    2008)

(“Ineffective assistance claims are generally not cognizable on

direct    appeal   . . .   unless     it       conclusively          appears     from   the

                                           3
record     that     defense      counsel       did     not     provide    effective

representation.” (internal quotation marks omitted)).

     In    accordance     with    Anders,      we    have    reviewed    the   entire

record for any meritorious grounds for appeal and have found

none.       Accordingly,        we    affirm        Crenshaw’s    conviction        and

sentence.    This court requires that counsel inform Crenshaw, in

writing,    of    his   right    to   petition       the    Supreme   Court    of   the

United States for further review.                If Crenshaw requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Crenshaw.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                         4